Hallows, J.
(dissenting). Regardless of the reasoning of the majority, the proof in the trial court did not *388establish the traffic violation charged. The issue is not one of not being prejudiced because the defendant might have been guilty under a section of the ordinance with which he was not charged but whether there was sufficient proof of a violation of the particular section of the ordinance with which he was charged. It is admitted the record is not clear that the area in which the defendant made a U-turn was a residential area. A person charged with a traffic violation must be proved guilty by clear, satisfactory and convincing evidence. Madison v. Geier (1965), 27 Wis. 2d 687, 135 N. W. 2d 761.